  Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 1 of 46 PageID #: 1



              IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                         WHEELING DIVISION
                                                              5:19-cv-259
In re:                         )                              Judge Bailey
                               )    Chapter 11
WELDED CONSTRUCTION, L.P.      )
                               )    Case No. 18-12378 (KG) (Bankr. D. Del.)
         Debtor.               )
                               )    (Jointly Administered)
                               )
                               )
WORLDWIDE MACHINERY, LTD.,     )
                               )
         Plaintiff,            )
                               )
v.                             )    Civil Action No. __________________
                               )    (Removal from Circuit Court of Wetzel
COLUMBIA GAS TRANSMISSION,     )    County, Civil Action No. 19-C-45)
LLC,                           )
         Defendant.            )
                               )

                                   NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1334(b), 1452, 1332, 1367,

1441(b) and 1446, and Federal Rule of Bankruptcy Procedure 9027, the Defendant, Columbia

Gas Transmission, LLC (incorrectly designated “Columbia Gas Transmission Corporation, now

known as Columbia Gas Transmission, LLC” in the Complaint) by counsel, gives notice of

removal of the above-captioned action from the Circuit Court of Wetzel County, West Virginia,

to the United States Bankruptcy Court for the Northern District of West Virginia. In support

thereof, the Defendant states as follows:

                                I. NATURE OF REMOVED ACTION

          1.    On or about May 28, 2019, Plaintiff filed a Complaint in the Circuit Court of

Wetzel County, West Virginia, Civil Action No. 19-C-45, naming Columbia Gas Transmission,

LLC as Defendant.


8382066
     Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 2 of 46 PageID #: 2



2.      In accordance with 28 U.S.C. § 1446(a) and Federal Rule of Bankruptcy Procedure

9027(a)(1), a copy of the docket sheet and a copy of all process, pleadings, and orders served

upon the Defendant in the state court action are attached hereto as Exhibit A.

                                   II. TIMELINESS OF REMOVAL

        3.     This civil action was filed on May 28, 2019, served on Defendant’s agent for

service of process by appointment, Corporation Service Company, on May 30, 2019. See

Exhibit B, Affidavit for Service of Complaint to Foreclose Mechanic’s Lien. In accordance with

the requirements of 28 U.S.C. § 1446(b) and Federal Rule of Bankruptcy Procedure 9027(a)(3),

this Notice of Removal is timely filed within thirty (30) days after receipt of service of Plaintiffs’

Complaint. See Elliott v. Am. States Ins. Co., 883 F.3d 384, 391 (4th Cir. 2018) (“The general

rule, as established by the Supreme Court in Murphy Brothers[, Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 347-48 (1999)], is that the time for counting the days for filing notice of

removal under § 1446(b) starts when the defendant is formally served with the summons and

complaint making the defendant an official party to the action and requiring the defendant to

appear.”).

                                    III. PROPRIETY OF VENUE

        4.     Venue is proper in this district and division under 28 U.S.C. §§ 1441(a) and

1452(a), because the state court where the suit has been pending is located in this district and this

division.

                                      IV. BASIS OF REMOVAL

        5.     Removal in this case is proper pursuant to 28 U.S.C. § 1441(a), which provides

that “any civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district




                                                  2
   Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 3 of 46 PageID #: 3



court of the United States for the district and division embracing the place where such action is

pending,” as well as 28 U.S.C. § 1452, which provides that “[a] party may remove any claim or

cause of action in a civil action other than a proceeding before the United States Tax Court or a

civil action by a governmental unit . . . to the district court for the district where such civil action

is pending . . . .”

        6.       In this case, federal jurisdiction is founded upon bankruptcy court jurisdiction,

pursuant to 28 U.S.C. § 1334(b), because this civil action arises in and/or is related to a pending

case filed under Title 11, In re: Welded Construction, L.P., Case No. 18-12378 (KG) (Bankr. D.

Del.) (Jointly Administered).

        7.       Welded Construction, L.P. (the “Debtor”), filed a Voluntary Petition under

Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) on October 22, 2018. See In re: Welded Construction, L.P.,

Case No. 18-12378 (KG) (Bankr. D. Del.) (Jointly Administered) (the “Bankruptcy Case”).

        8.       This civil action seeks to enforce a mechanic’s lien against Defendant arising

from unpaid obligations of the Debtor to Plaintiff. Furthermore, upon information and belief,

Plaintiff’s mechanic’s lien may attach to property of the Debtor’s bankruptcy estate, including

fixtures, appurtenances, and personal property of the Debtor situate in Wetzel County.

        9.       Plaintiff has filed a proof of claim in the Bankruptcy Case for the obligation of the

Debtor underpinning the mechanic’s lien asserted against Defendant. See Claim No. 44. Upon

information and belief, the amount of Plaintiff’s claim is in dispute. Determination of the

amount of Plaintiff’s claim against the Debtor—and the amount of the claim that will be allowed

and paid from the Debtor’s estate—is necessary to determine what amount, if any, Plaintiff can

seek to recover from Defendant through enforcement of its purported mechanic’s lien.




                                                   3
  Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 4 of 46 PageID #: 4



       10.     Pursuant to 28 U.S.C. §1334(b), the civil action “arises in” the Debtor’s

Bankruptcy Case and is, thus, a “core proceeding.” See In re Mid-Atlantic Resources Corp., 283

B.R. 176, 186–89 (S.D. W. Va. 2002) (upholding the bankruptcy court’s decision denying a

motion to remand in a removed case involving a mechanic’s lien asserted against non-debtor

entities arising from obligations of the debtor and finding that the action was a core proceeding).

       11.     The Bankruptcy Court has jurisdiction to hear and decide disputes arising in or

related to the Bankruptcy Case. A determination of the amount owed to the plaintiff in the

mechanic’s lien proceeding could have an effect on the proof of claim filed by the plaintiff in the

bankruptcy. See Siskin Steel & Supply Co., Inc. v. Highland North, LLC, 2013 WL 23906, *7

(W.D. Pa. Jan. 2, 2013) (“Any recovery by Siskin in the mechanic's lien claim would necessarily

reduce Siskin's claim against SIAG in the bankruptcy estate for contribution by the same amount,

thus altering the liability of the SIAG bankruptcy estate.”) and Longchamps Elec., Inc. v.

Rothenberg (In re: Wrenn Assoc., Inc., 2004 WL 1746117, *4 (D.N.H. July 26, 2004)

(bankruptcy court exercised subject-matter jurisdiction over a subcontractor's action to recover

under a mechanic's lien statute against a property owner, reasoning that it would “impact [the

general contractor’s] bankruptcy case because ... a subcontractor's mechanic's lien is only valid

to the extent that monies are owed the general contractor,” which was the debtor in the

bankruptcy case.).

       12.     The United States District Court for the Northern District of West Virginia found

that two similar mechanic’s lien actions were “related to” the Debtor’s Bankruptcy Case, which

were filed by subcontractor Earth Pipeline Services, Inc. that worked on the same Mountaineer

Xpress Pipeline project that is the subject of the work in the Complaint in this case. See “Order

Transferring Case,” Earth Pipeline Services, Inc. v. Columbia Gas Transmission, LLC, Civil




                                                 4
  Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 5 of 46 PageID #: 5



Action No. 5:19-CV-171, Doc. No. 19, at 3 (N.D. W. Va. June 26, 2019), 5:19-CV-172, Doc.

No. 19, at 3 (N.D. W. Va. June 26, 2019).

       13.     For the same reasons, this civil action may also be removed to United States

District Court for the Northern District of West Virginia (the “District Court”) under 28 U.S.C.

§1452(a) because it is “related to” the Debtor’s Bankruptcy Case.

       14.     Pursuant to 28 U.S.C. §157 and the Amended Standing Order of Reference

entered in the District Court miscellaneous proceeding no. 5:13-MC-12 on April 2, 2013, the

District Court has referred all matters arising in or related to a case under Title 11 to the

bankruptcy judges for the District Court. This includes this civil action.

       15.     This civil action is a “core proceeding” that arises in the Bankruptcy Case within

the meaning of 28 U.S.C. §§ 157(b) and 1334(b) and, to the extent that this Court finds that this

civil action is not a “core proceeding,” the civil action is at least a “non-core proceeding” that

invokes the “related to” jurisdiction of the bankruptcy courts pursuant to 28 U.S.C. §§ 157, 1334,

and 1452.

       16.     Defendant consents to entry of final orders or judgment by the bankruptcy courts.

                                   V. OTHER REMOVAL ISSUES

       17.     Pursuant to 28 U.S.C. § 1446(a) and Federal Rule of Bankruptcy Procedure

9027(a)(1), a copy of all process, pleadings, and orders served upon the Defendant is attached

hereto as “Exhibit A” along with a copy of the docket sheet from the Circuit Court of Wetzel

County, West Virginia.

       18.     A Notice of Filing of Notice of Removal will be filed this day with the Circuit

Clerk of Wetzel County, West Virginia and served on the Plaintiff.




                                                 5
  Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 6 of 46 PageID #: 6



        WHEREFORE, the Defendant, by counsel, respectfully advises that this civil action has

been removed from the Circuit Court of Wetzel County, West Virginia, to the United States

Bankruptcy Court for the Northern District of West Virginia, and that this Court shall assume

jurisdiction over this action.

                                           COLUMBIA GAS TRANSMISSION, LLC,

                                           By Counsel


                                           /s/ John J. Meadows
                                           John J. Meadows (WV State Bar ID No. 9442)
                                           Devon J. Stewart (WV State Bar ID No. 11712)
STEPTOE & JOHNSON PLLC                     Chase Tower, Seventeenth Floor
     Of Counsel                            707 Virginia Street, East
                                           Post Office Box 1588
                                           Charleston, WV 25326-1588
                                           Telephone: (304) 353-8154
                                           Facsimile: (304) 353-8180
                                           John.Meadows@steptoe-johnson.com
                                           Devon.Stewart@steptoe-johnson.com




                                              6
     Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 7 of 46 PageID #: 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               WHEELING DIVISION

In re:                                       )
                                             )       Chapter 11
WELDED CONSTRUCTION, L.P.                    )
                                             )       Case No. 18-12378 (KG) (Bankr. D. Del.)
                Debtor.                      )
                                             )       (Jointly Administered)
                                             )
                                             )
WORLDWIDE MACHINERY, LTD.,                   )
                                             )
                Plaintiff,                   )
                                             )
v.                                           )       Civil Action No. __________________
                                             )       (Removal from Circuit Court of Wetzel
COLUMBIA GAS TRANSMISSION,                   )       County, Civil Action No. 19-C-45)
LLC,                                         )
         Defendant.                          )
                                             )


                                CERTIFICATE OF SERVICE

         I hereby certify that on June 27, 2019, I electronically filed the foregoing “Notice of

Removal” with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following counsel of record, provided they are CM/ECF participants. In

addition, I have further mailed complete copies of these filings to counsel below via First Class

US Mail:

                                      Arthur W. Zamosky,, Esq.
                                      Suite 2200 Gulf Tower, 707 Grant Street
                                      Pittsburgh, PA 15219
                                      (412) 456-8100 (phone)
                                      (412) 456-8135 (fax)
                                      azamosky@bernsteinlaw.com
                                      Counsel for Plaintiff


                                                     /s/ John J. Meadows


                                                 7
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 8 of 46 PageID #: 8
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 9 of 46 PageID #: 9
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 10 of 46 PageID #: 10
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 11 of 46 PageID #: 11
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 12 of 46 PageID #: 12
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 13 of 46 PageID #: 13
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 14 of 46 PageID #: 14
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 15 of 46 PageID #: 15
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 16 of 46 PageID #: 16
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 17 of 46 PageID #: 17
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 18 of 46 PageID #: 18
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 19 of 46 PageID #: 19
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 20 of 46 PageID #: 20
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 21 of 46 PageID #: 21
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 22 of 46 PageID #: 22
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 23 of 46 PageID #: 23
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 24 of 46 PageID #: 24
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 25 of 46 PageID #: 25
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 26 of 46 PageID #: 26
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 27 of 46 PageID #: 27
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 28 of 46 PageID #: 28
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 29 of 46 PageID #: 29
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 30 of 46 PageID #: 30
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 31 of 46 PageID #: 31
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 32 of 46 PageID #: 32
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 33 of 46 PageID #: 33
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 34 of 46 PageID #: 34
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 35 of 46 PageID #: 35
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 36 of 46 PageID #: 36
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 37 of 46 PageID #: 37
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 38 of 46 PageID #: 38
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 39 of 46 PageID #: 39
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 40 of 46 PageID #: 40
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 41 of 46 PageID #: 41
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 42 of 46 PageID #: 42
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 43 of 46 PageID #: 43
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 44 of 46 PageID #: 44
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 45 of 46 PageID #: 45
Case 5:19-cv-00259-JPB Document 1 Filed 09/04/19 Page 46 of 46 PageID #: 46
